Mayham, J.
The return of the justice of the peace before whom this action was tried, and which constitutes the record on which this appeal was heard in the county court, and the record on this appeal, shows that the plaintiffs in their complaint demanded judgment for $75. The answer was a general denial. On the trial the plaintiffs presented a bill of items of merchandise amounting in the aggregate to $108.72, with credits indorsed thereon of $47.19, leaving a balance as struck on such bill of $56.52. Charles E. Huested, one of the plaintiffs, was sworn as a witness on the trial, and testified that the plaintiffs sold goods as set out in the bill, amounting in the aggregate to $103.71. He also testified to credits of $47.19. This evidence was received without objection. The defendant offered no evidence. The bill contains one credit in this form, “1,734 hay,” with no other description or designation, and with no amount carried out as to value; and one of “1,890 bay, ” with no other designation and no price or value attached. Ho other evidence was given or offered as to these credits. On this evidence the jury rendered a verdict in favor of the plaintiffs for $56.52, and the plaintiffs remitted the $6.52, and the justice thereupon entered a judgment in favor of the plaintiffs for $50 and costs. There was no error committed by the justice for which this judgment should be reversed. But the appellant now insists that, as it was quite apparent that the defendant got no credit for the hay mentioned in the bill, the county court should, under the provisions of section 3066 of the Code, have modified the judgment, so as to give credit for the hay, or sent the case back for a new trial before the justice. We cannot agree with the appellant in this contention. The county court had no data from which it could have modified the judgment, and as the defendant might have appealed for a new trial, and thus secured a more favorable judgment, if entitled to such a result. It is his own fault that he sought to redress his supposed wrong by an appeal upon questions of law, and not for a new trial. The judgment must be affirmed. Judgment affirmed, with costs.
All concur.